                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-4902 PA (PJWx)                                          Date     June 6, 2019
 Title            Apollo Partners LLP v. Y-Risk, LLC, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                 None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendants Y-Risk, LLC (“Y-Risk”) and the
Hartford Financial Services Group, Inc. (“Hartford”) (collectively “Removing Defendants”). Removing
Defendants assert that this Court has jurisdiction over the action brought against them and co-defendant
Allstar Financial Group, Inc. (“Allstar”) by plaintiff Apollo Partners LLP (“Plaintiff”) based on the
Court’s diversity jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in state court may be
removed to federal court if the federal court would have had original jurisdiction over the suit. 28
U.S.C. § 1441(a). A removed action must be remanded to state court if the federal court lacks subject
matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of establishing federal jurisdiction is on the party
seeking removal, and the removal statute is strictly construed against removal jurisdiction.” Prize Frize,
Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566
(9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Removing Defendants must prove that
there is complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a
citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to
remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
Cir. 2001). For purposes of diversity jurisdiction, the citizenship of an LLC is the citizenship of its
members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[L]ike a
partnership, an LLC is a citizen of every state of which its owners/members are citizens.”); Marseilles
Hydro Power, LLC v. Marseilles Land & Water Co., 299 F.3d 643, 652 (7th Cir. 2002) (“the relevant
citizenship [of an LLC] for diversity purposes is that of the members, not of the company”); Handelsman


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                        JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-4902 PA (PJWx)                                         Date    June 6, 2019
 Title          Apollo Partners LLP v. Y-Risk, LLC, et al.

v. Bedford Vill. Assocs. Ltd. P’ship, 213 F.3d 48, 51-52 (2d Cir. 2000) (“a limited liability company has
the citizenship of its membership”); Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998); TPS
Utilicom Servs., Inc. v. AT&T Corp., 223 F. Supp. 2d 1089, 1101 (C.D. Cal. 2002) (“A limited liability
company . . . is treated like a partnership for the purpose of establishing citizenship under diversity
jurisdiction.”).

        The Notice of Removal alleges, “[u]pon information and belief, plaintiff Apollo Partners LLP . . .
is a limited liability partnership that is a citizen of the United Kingdom. See Complaint ¶ 1.” (Notice of
Removal ¶ 5. As the Notice of Removal’s citation to the Complaint’s first paragraph makes clear,
Removing Defendant’s allegation concerning Plaintiff’s citizenship is based solely on the Complaint.
The Complaint alleges: “Plaintiff Apollo Partners LLP is a limited liability partnership with its principal
place of business at One Bishopsgate, London, England. It is the parent of Apollo Syndicate
Management for Lloyd’s Accredited Syndicate (Apollo 1969) and all other affiliated entities.” (Compl.
¶ 1.) The Notice of Removal similarly alleges Allstar’s citizenship on information and belief. (See
Notice of Removal ¶ 8.) “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction
should be able to allege affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at
857; see also Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A
petition [for removal] alleging diversity of citizenship upon information and belief is insufficient.”);
Parse v. Those Certain Underwriters At Lloyd’s London, No. CV 14-00782 MMM (JEMx), 2014 WL
12561586, at *2 (N.D. Cal. Mar. 4, 2012) (“The notice [of removal] alleges that these are ‘entities’
organized under the laws of the United Kingdom with their principal place of business in London,
England. If the entities are corporations, then the allegations are sufficient to allege that Lloyd is a
citizen of England. If, however, the entities are partnerships or another form of unincorporated
association, then such allegations are not sufficient to show that there is complete diversity between the
parties . . . . Because it is unclear what type of entity the syndicate is, the court cannot determine its
citizenship based upon the current pleadings.” (footnote omitted)). Because the Complaint only alleges
the principal place of business of Plaintiff, and not the citizenship of each of its partners, the Notice of
Removal fails to establish Plaintiff’s citizenship. The Notice of Removal’s allegations concerning the
citizenship of Plaintiff and Allstar on information and belief are also inadequate. As a result, Removing
Defendants have not adequately alleged the citizenship of the parties and their Notice of Removal is
insufficient to invoke this Court’s diversity jurisdiction.

        For the foregoing reasons, Removing Defendants have failed to satisfy their burden to show that
diversity jurisdiction exists over this action. Accordingly, this action is hereby remanded to Los Angeles
County Superior Court, Case No. 19STCV15391, for lack of subject matter jurisdiction. See 28 U.S.C.
§ 1447(c).

         IT IS SO ORDERED.



CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                  Page 2 of 2
